                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESEE
                                 NASHVILLE DIVISION

    Becky Kirk, Perry Ayoob, and Dawn Karzenoski, as     Case No. ________________
    representatives of a class of similarly situated
    persons, and on behalf of the CHS/Community
    Health Systems, Inc. Retirement Savings Plan,
                                                                  COMPLAINT
                         Plaintiffs,                            CLASS ACTION
    v.

    Retirement Committee of CHS/Community Health
    Systems, Inc., CHS/Community Health Systems,
    Inc., John and Jane Does 1-20, Principal Life
    Insurance Company, Principal Management
    Corporation, and Principal Global Investors, LLC,

                         Defendants.




                                   NATURE OF THE ACTION

          1.     Plaintiffs Becky Kirk, Perry Ayoob, and Dawn Karzenoski (“Plaintiffs”), as

representatives of the Class described herein and on behalf of the CHS/Community Health

Systems, Inc. Retirement Savings Plan (“Plan”), bring this action under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”),

against CHS/Community Health Systems, Inc. (“CHS”), the Retirement Committee of

CHS/Community Health Systems, Inc. (“Retirement Committee”), John and Jane Does 1-20, 1

Principal Life Insurance Company, Principal Management Corporation, and Principal Global




1
  CHS, the Retirement Committee, and John and Jane Does 1-20 are referred to collectively as
“the CHS Defendants” in this Complaint.




         Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 1 of 50 PageID #: 1
Investors, LLC 2 (collectively, “Defendants”). As described herein, Defendants have breached

their fiduciary duties through their disloyal and imprudent management of the Plan and its

investments, to the detriment of participants. Plaintiffs bring this action to recover the losses

caused by Defendants’ fiduciary breaches, disgorge the profits earned by Principal as a result of

these breaches, prevent further mismanagement of the Plan and its investments, and obtain

equitable and other relief as provided by ERISA.

                                 PRELIMINARY STATEMENT

       2.      As of the end of 2018, Americans had approximately $7.5 trillion in assets

invested in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $29.1 Trillion in First Quarter 2019 (June 19,

2019), available at https://www.ici.org/research/stats/retirement/ret_19_q1. These plans are the

primary retirement savings vehicle for many Americans, replacing defined benefit plans—

commonly referred to as “pension plans”—predominant in previous generations. See DEP’T OF

LABOR,      Private    Pension    Plans     Bulletin,   at   1-3   (Feb.    2018),    available     at

https://www.dol.gov/sites/default/files/ebsa/researchers/statistics/retirement-bulletins/private-

pension-plan-bulletins-abstract-2015.pdf.

       3.      The potential for disloyalty and imprudence is much greater in defined

contribution plans than in defined benefit plans. In a defined benefit plan, the participant is

entitled to a fixed monthly pension payment, while the employer is responsible for making sure

the plan is sufficiently capitalized, and thus the employer bears all risks related to excessive fees

and investment underperformance. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439

2
  Principal Life Insurance Company, Principal Management Corporation, and Principal Global
Investors, LLC are referred to collectively as “Principal” in this Complaint.

                                                 2

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 2 of 50 PageID #: 2
(1999). Therefore, in a defined benefit plan, the employer and the plan’s fiduciaries have every

incentive to keep costs low and to remove imprudent investments.

       4.        In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015).

Thus, the employer has no financial incentive to keep costs low or to closely monitor the plan to

ensure every investment remains prudent, because all risks related to high fees and poorly-

performing investments are borne by the employee.

       5.        To protect workers from mismanagement of their hard-earned retirement assets,

ERISA imposes strict duties of loyalty and prudence upon fiduciaries who manage retirement

plans or retirement plan assets. These fiduciary duties are “the highest known to the law.” Chao

v. Hall Holding Co., Inc., 285 F.3d 415, 426 (6th Cir. 2002). Fiduciaries must act “solely in the

interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), and exercise “care,

skill, prudence, and diligence” in carrying out their fiduciary functions. 29 U.S.C. §

1104(a)(1)(B).

       6.        Both CHS, as plan sponsor, and the Retirement Committee, as plan administrator,

were subject to these fiduciary duties with respect to the Plan. The CHS Defendants breached

these fiduciary duties by maintaining excessively expensive and poorly performing index funds

in the Plan that were managed by Principal. 3

       7.        The marketplace for index funds is highly competitive, with several companies

offering index fund products that track benchmark indices with a high degree of precision, while

3
 Index funds are passively-managed investment portfolios that market track indexes such as the
Standard & Poor’s 500 Index (“S&P 500 Index”).

                                                  3

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 3 of 50 PageID #: 3
charging very low fees. However, the CHS Defendants did not give any serious consideration to

these competitive index fund offerings in the marketplace, and instead used Principal’s

proprietary index funds, despite fees that were several times higher than marketplace alternatives

that tracked the exact same index. Not only were the Principal index funds far more expensive,

they were also of significantly lower quality. Compared to marketplace alternatives, Principal’s

index funds deviated further from the benchmark index, and consistently had the worst

performance even on a pre-fee basis. Given the high fees and history of poor performance of

Principal’s index funds, a prudent fiduciary acting in the best interests of the Plan’s participants

would have removed these index funds from the Plan and replaced them with more competitive

marketplace alternatives. The CHS Defendants’ failure to do so has cost participants millions of

dollars in excessive fees and lost investment returns.

       8.      In addition, the CHS Defendants failed to properly monitor Principal, and failed

to appropriately address its conflicts of interest in managing the Plan’s target date funds

(“TDFs”). 4 Because these TDFs are organized as separate accounts for the Plan, 5 Principal owes

fiduciary duties to the Plan and its participants with respect to the management of those accounts.

Contrary to its fiduciary duties, Principal engaged in self-serving conduct that harmed Plan

participants, and the CHS Defendants have failed to address these fiduciary breaches or take any

remedial action.


4
  A target date fund is a diversified investment with an investment mix that becomes more
conservative as the fund’s target (retirement) date approaches. Target date funds are generally
offered as a suite of funds with target dates staggered 5 to 10 years apart, allowing the participant
to choose the target date that aligns with his or her estimated retirement date.
5
  Separate accounts are pooled investment vehicles maintained by a bank or trust company
available exclusively to retirement plan customers. A separate account is managed and operated
in accordance with an investment management agreement.

                                                 4

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 4 of 50 PageID #: 4
        9.      In managing the TDF separate account portfolios, Principal selected and retained

its own proprietary funds as underlying investments, including high-cost Principal index funds

that were problematic for the reasons described above. This was imprudent and disloyal. See

Nelsen v. Principal Global Investors Tr. Co., 362 F. Supp. 3d 627, 638 (S.D. Iowa 2019)

(reaching same conclusion in connection with Principal’s management of TDFs organized as

collective trusts).

        10.     In addition, Principal retained higher-fee versions of other underlying proprietary

investments in the TDF separate accounts to increase its own fee revenue, at the expense of Plan

participants. For example, as of 2017, the lowest-cost share class for Principal’s mutual funds are

R6 shares. Yet, Principal consistently used Institutional shares for the mutual funds held by the

TDF separate accounts despite the availability of less expensive R6 shares. As another example,

Principal utilized the mutual fund version of the MidCap Growth III, SmallCap Value II, and

SmallCap Growth I funds as underlying investments in the TDF separate accounts, even though

identical annuity subaccount versions of these funds were available with fees that were 20 to 30

percent lower. In yet another instance, Principal used the mutual fund version of the Diversified

Real Asset fund, even though a CIT versions of this fund with lower fees was available, and was

used by Principal as an underlying investment in other target-date products it managed. These

actions also were imprudent and disloyal, and give rise to a claim for breach of fiduciary duty.

See Nelsen, 362 F. Supp. 3d at 638-39 (discussing Principal’s failure to utilize lease expensive

investment vehicles and share classes).

        11.     Given Principal’s conflicts of interest, the CHS Defendants should have closely

scrutinized Principal’s choice of investments for the TDF separate accounts and its management

of those accounts. Moreover, the CHS Defendants should have been especially cognizant of the

                                                 5

      Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 5 of 50 PageID #: 5
problems associated with the Principal index funds in the TDF separate accounts, given that the

CHS Defendants included those index funds as standalone funds in that Plan. Yet, the CHS

Defendants took no action to address Principal’s mismanagement of the TDF separate accounts

and left those separate accounts undisturbed in the Plan. This was imprudent and improperly

placed Principal’s interests ahead of Plan participants.

        12.     Based on this conduct, Plaintiffs assert a claim against all Defendants for breach

of their fiduciary duties of loyalty and prudence (Count 1), and assert a claim against the CHS

Defendants for failing to properly monitor other fiduciaries (Count 2).

                                 JURISDICTION AND VENUE

        13.     Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that participants in an employee retirement plan may pursue a civil action on behalf of

the plan to remedy breaches of fiduciary duties under ERISA, and to obtain monetary and

appropriate equitable relief as set forth in 29 U.S.C. § 1109.

        14.    This case presents a federal question under ERISA, and therefore this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1)(F).

        15.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the district where the plan is administered, where the breaches of fiduciary duties

giving rise to this action occurred, and where Defendants CHS and the Retirement Committee

are located and may be found. In addition, Principal also does business in this District and may

be found in this District.




                                                 6

      Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 6 of 50 PageID #: 6
                                         THE PARTIES

                                           PLAINTIFFS

       16.      Plaintiff Becky Kirk (“Kirk”) resides in Hobbs, New Mexico, and is a former

participant in the Plan. Through the Plan, Kirk invested in the Principal Retirement Target 2025

separate account. Through her investment in that separate account, Kirk was invested in

imprudent Principal-affiliated index funds, and other investments for which Defendants failed to

obtain the lowest-cost vehicle or share class. Kirk has been injured by Defendants’ unlawful

conduct.     Had Defendants prudently and loyally managed the Plan’s investments and the

Principal separate accounts, Kirk would have had more assets in her Plan account at the time it

was distributed than what she received. Furthermore, Principal has been unjustly enriched as a

result of Kirk’s investment in the Principal separate accounts.

       17.      Plaintiff Perry Ayoob (“Ayoob”) resides in Charleston, West Virginia, and is a

former participant in the Plan. Through the Plan, Ayoob invested in the Principal Retirement

Target 2045 separate account. Through his investment in that separate account, Ayoob was

invested in imprudent Principal-affiliated index funds, and other investments for which

Defendants failed to obtain the lowest-cost vehicle or share class. Ayoob has been injured by

Defendants’ unlawful conduct. Had Defendants prudently and loyally managed the Plan’s

investments and the Principal separate accounts, Ayoob would have had more assets in his plan

account at the time it was distributed than what he received. Furthermore, Principal has been

unjustly enriched as a result of Ayoob’s investment in the Principal separate accounts.

       18.      Plaintiff Dawn Karzenoski (“Karzenoski”) resides in Dunmore, Pennsylvania and

is a former participant in the Plan. Through the Plan, Karzenoski was invested in the Principal

Retirement Target 2045 separate account. Through her investment in that separate account,

                                                 7

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 7 of 50 PageID #: 7
Karzenoski was invested in imprudent Principal-affiliated index funds, and other investments for

which Defendants failed to obtain the lowest-cost vehicle or share class. Karzenoski has been

injured by Defendants’ unlawful conduct. Had Defendants prudently and loyally managed the

Plan’s investments and the Principal separate accounts, Karzenoski would have had more assets

in her plan account at the time it was distributed than what she received. Furthermore, Principal

has been unjustly enriched as a result of Karzenoski’s investment in the Principal separate

accounts.

                                           THE PLAN

        19.    The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).

        20.    The Plan is a qualified plan under 26 U.S.C. § 401, and is commonly referred to

as a “401(k) plan.”

        21.    The Plan covers substantially all salaried employees of CHS, as well as former

employees who elect to remain in the Plan following the conclusion of their employment.

        22.    The Plan allows employees to invest a percentage of their earnings on a pre-tax

basis. Under the Plan, employees may defer up to 50% of their compensation on a pre-tax basis

(subject to annual contribution limits), and CHS matches those contributions at a uniform

percentage determined each year by the Retirement Committee.

        23.    In directing the investment of these contributions, participants may select from

(and are limited to) a lineup of options offered by the Plan. See Investment Company Institute, A

Close       Look      at   401(k)    Plans,     at    9     (Dec.     2015),     available     at

https://www.ici.org/pdf/ppr_15_dcplan_profile_401k.pdf (hereinafter “ICI Study”). As a result,



                                               8

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 8 of 50 PageID #: 8
the investment lineup determined by the Plan’s fiduciaries is critical to participants’ investment

results and ultimately the retirement benefits they receive.

                                           DEFENDANTS

CHS

       24.     CHS is headquartered in Franklin, Tennessee. CHS is the “plan sponsor” within

the meaning of 29 U.S.C. § 1002(16)(B), and it has ultimate decision-making authority with

respect to the management and administration of the Plan and the Plan’s investments. Because

CHS exercises discretionary authority or discretionary control with respect to management of the

Plan, as well as discretionary authority and responsibility with respect to the administration of

the Plan, it is a fiduciary under 29 U.S.C. § 1002(21)(A).

       25.     CHS is also a fiduciary because it has authority to “appoint and remove” the

members of the Retirement Committee “as it deems necessary for the proper administration of

the Plan to ensure that the Plan is being operated for the exclusive benefit of the Participants and

their Beneficiaries in accordance with the terms” of ERISA. Plan Document § 2.1(a), 2.2. It is

well-accepted that the authority to appoint, retain, and remove plan fiduciaries constitutes

discretionary authority or control over the management or administration of the plan, and thus

confers fiduciary status under 29 U.S.C. § 1002(21)(A). See 29 C.F.R. § 2509.75-8 (D-4);

Stockwell v. Hamilton, 163 F. Supp. 3d 484, 490-91 (E.D. Mich. 2016) (citing Liss v. Smith, 991

F. Supp. 278, 310 (S.D.N.Y. 1998)). Further, the responsibility for appointing and removing

members of the Committee carried with it an accompanying duty to monitor the appointed

fiduciaries, to ensure that they were complying with the terms of the Plan and ERISA’s statutory

standards. 29 C.F.R. § 2509.75-8 (FR-17).



                                                 9

      Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 9 of 50 PageID #: 9
The Retirement Committee

       26.     The Retirement Committee is identified as the Plan Administrator in the Plan’s

Form 5500s filed with the United States Department of Labor. Therefore, the Retirement

Committee is a fiduciary by virtue of its position in regard to the administration of the Plan. See

29 C.F.R. § 2509.75-8 at D-3. The Retirement Committee is also named by the Plan as one of the

parties responsible for administering and managing the Plan, and therefore is a named fiduciary

pursuant to 29 U.S.C. § 1102(a). See Plan Document § 2.2.

       27.     The Notes to Financial Statements included in the Plan’s Form 5500s state that

the Retirement Committee “controls and manages the operation and administration of the Plan.”

In addition, the Retirement Committee is authorized to establish procedures “regarding the

permissible investment options” in the Plan. Plan Document § 4.14(b). Pursuant to these

authorized duties and functions, the Retirement Committee and its members exercise

discretionary control respecting management of the Plan, exercise authority or control respecting

management or disposition of Plan assets, and have discretionary authority or responsibility in

administration of the Plan. The Retirement Committee and its members are therefore also

functional fiduciaries of the Plan pursuant to 29 U.S.C. § 1002(21)(A).

       28.     Defendants John and Jane Does 1-20 (the “Doe Defendants”) are members of the

Retirement Committee, or were members of the Retirement Committee during the class period.

The identities of the Doe Defendants are not currently known to Plaintiffs.

Principal Life Insurance Company

       29.     Principal Life Insurance Company is headquartered in Des Moines, Iowa.

Principal is the investment manager for the TDF separate accounts in the Plan and the underlying

proprietary investments in those separate accounts. Through its management of the Plan’s TDF

                                                10

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 10 of 50 PageID #: 10
separate accounts, Principal Life Insurance Company is an ERISA fiduciary pursuant to 29

U.S.C. § 1002(21).

Principal Global Investors, LLC

       30.     Defendant Principal Global Investors, LLC (“PGI”) is a registered investment

adviser, and served as the investment sub-adviser of the Principal separate accounts in the Plan

from approximately January 2017 to the present, subject to the supervision and review of

Principal Life Insurance Company. In that capacity, PGI makes investment allocation decisions

and selects the underlying fund options to include in the Principal separate accounts in the Plan.

PGI is a Delaware corporation, but at all relevant times was located in Des Moines, Iowa.

Through its management of the Plan’s TDF separate accounts, PGI is an ERISA fiduciary

pursuant to 29 U.S.C. § 1002(21).

Principal Management Corporation

       31.     Defendant Principal Management Corporation (“PMC”) is a registered investment

adviser and served as the investment sub-adviser of the Principal separate accounts in the Plan

from their inception until approximately the end of 2016, subject to the supervision and review

of Principal Life Insurance Company. In that capacity, PMC made investment allocation

decisions and selected the underlying fund options to include in the Principal separate accounts

in the Plan. PMC is an Iowa corporation, and at all relevant times was located in Des Moines,

Iowa. Through its management of the Plan’s TDF separate accounts, PMC is an ERISA fiduciary

pursuant to 29 U.S.C. § 1002(21).




                                               11

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 11 of 50 PageID #: 11
                          LEGAL AND FACTUAL BACKGROUND

                                 ERISA FIDUCIARY DUTIES

       32.      ERISA imposes strict fiduciary duties of loyalty and prudence upon fiduciaries

of retirement plans. 29 U.S.C. § 1104(a)(1) states, in relevant part:

       [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
       participants and beneficiaries and—

               (A) for the exclusive purpose of:
                       (i) providing benefits to participants and their beneficiaries; and
                       (ii) defraying reasonable expenses of administering the plan;

               (B)     with the care, skill, prudence, and diligence under the circumstances then
                       prevailing that a prudent man acting in a like capacity and familiar with
                       such matters would use in the conduct of an enterprise of like character
                       and with like aims . . . .

       33.     These fiduciary duties are “the highest known to the law.” Chao, 285 F.3d at 426

Duty of Prudence

       34.     As reflected above, ERISA § 404(a)(1)(B) “imposes a ‘prudent person’ standard

by which to measure fiduciaries’ investment decisions and disposition of assets.” Fifth Third

Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). This duty of

prudence under ERISA includes “a continuing duty to monitor [retirement plan] investments and

remove imprudent ones” that exists “separate and apart from the [fiduciary’s] duty to exercise

prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). If an

investment is inappropriate, the plan fiduciary “must dispose of it within a reasonable time.” Id.

(quotation omitted). Fiduciaries therefore may be held liable for either imprudent selection of

investments or for failing to monitor a plan’s investments to ensure that each remains prudent.

Pfeil v. State St. Bank & Tr. Co., 806 F.3d 377, 383 (6th Cir. 2015) (citing Tibble 135 S.Ct. 1823,

1828–29.


                                                 12

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 12 of 50 PageID #: 12
       35.      The duty of prudence also includes a duty to minimize investment expenses.

Indeed, “[c]ost-conscious management is fundamental to prudence in the investment function.”

Tibble v. Edison Int’l, 843 F.3d 1187, 1197 (9th Cir. 2016) (en banc) (quoting Restatement

(Third) of Trusts § 90 cmt. b (2007)). Thus, selecting and retaining higher-cost investments

constitutes a breach of fiduciary duty when similar or identical lower-cost investments are

available. See Braden v. Wal-Mart Stores, Inc,, 588 F.3d 585, 596 (8th Cir. 2009).

       36.     Likewise, where a named fiduciary has delegated investment decisions to one or

more investment managers, the responsibility for determining whether their actions are prudent

rests with the named fiduciary. Rules and Regulations for Fiduciary Responsibility; Investment

of Plan Assets Under the “Prudence” Rule, 44 Fed. Reg. 37221-02 (1979).

Duty of Loyalty

       37.     The duty of loyalty requires fiduciaries to act “solely in the interest of the

participants and beneficiaries,” 29 U.S.C. § 1104(a)(1), with an “eye single” to the interests of

such participants and beneficiaries. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “A decision

to make an investment may not be influenced by [other] factors unless the investment, when

judged solely on the basis of its economic value to the plan, would be equal or superior to

alternative investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988

WL 222716, at *3 (Dec. 19, 1988).

       38.     Therefore, a plan fiduciary cannot, consistent with the duty of loyalty, take into

account its own business interests when making investment or administrative decisions

concerning the plan or its investments. “A fiduciary with a conflict of interest must act as if he is

‘free’ of such a conflict. ‘Free’ is an absolute. There is no balancing of interests; ERISA



                                                 13

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 13 of 50 PageID #: 13
commands undivided loyalty to the plan participants.” Bedrick ex rel. Humrickhouse v. Travelers

Ins. Co., 93 F.3d 149, 154 (4th Cir. 1996).

Source and Construction of Duties

       39.        The Supreme Court has noted that the legal construction of an ERISA fiduciary’s

duties is “derived from the common law of trusts.” Tibble, 135 S. Ct. at 1828; see also James v.

Pirelli Armstrong Tire Corp., 305 F.3d 439, 449 (6th Cir. 2002). Therefore, “[i]n determining the

contours of an ERISA fiduciary’s duty, courts often must look to the law of trusts.” Tibble, 135

S. Ct. at 1828.

       40.        In considering whether a fiduciary has breached its duties, courts consider both

the “merits of the transaction” as well as “the thoroughness of the investigation into the merits of

the transaction.” Chao, 285 F.3d at 426 (quoting Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir.

1996)). Mere “subjective good faith” in executing these duties is not a defense: “a pure heart and

an empty head are not enough.” Chao, 285 F.3d at 437 (quoting Donovan v. Cunningham, 716

F.2d 1455, 1467 (5th Cir. 1983)).

                                       SEPARATE ACCOUNTS

       41.        A separate account is an investment vehicle maintained by a bank or trust

company that is available exclusively to qualified retirement plans exempt from federal income

tax, including 401(k) plans and certain government plans.

       42.        Like a mutual fund, a separate account is a pooled investment fund managed by

an investment professional according to a defined investment objective. Separate accounts can

hold a wide range of securities, including stocks, bonds, options, exchange-traded funds, mutual

funds, annuity subaccounts, and even other pooled investment funds. A separate account utilizes

a unitized structure, with each share, or unit, representing a proportionate, undivided interest in

                                                 14

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 14 of 50 PageID #: 14
the separate account that shares proportionately in the income, profits, and losses experienced by

the entire pool of assets within the separate account.

       43.     Separate accounts generally have an investment minimum of several million

dollars. Furthermore, most separate accounts are available at a lower cost the larger the

investment that is made. Thus, separate accounts are particularly suitable for large, institutional

investors like the Plan.

       44.     Separate accounts provide similar features to mutual funds including daily

valuation, automated daily processing, fact sheets, standardized performance and expense

disclosures. These features are often contractual—each investor in a separate account has a

contractual relationship with the investment manager—and will often provide the same

protections in contract form that mutual fund investors are provided by the ‘40 Act.

       45.     While separate accounts have many of the same features of mutual funds, unlike

mutual funds, separate accounts are not covered by the Investment Company Act of 1940, and

are not subject to the SEC registration, regulatory, and oversight requirements of the ‘40 Act.

       46.     Separate accounts also differ from mutual funds in another critical respect. Under

ERISA, mutual fund managers are excluded from the definition of a “fiduciary”, such that an

ERISA plan’s investment in a mutual fund registered under the Investment Company Act of

1940 “shall not by itself cause such investment company or such investment company’s

investment adviser . . . to be deemed to be a fiduciary . . . .” 29 U.S.C. § 1002(21)(B). However,

no such exception exists for the managers of separate accounts. Therefore, the investment

manager of a separate account is an ERISA fiduciary to the extent that the assets of an ERISA-

covered plan are invested in the separate account. DOL Advisory Opinion 2005-09A (May 11,

2005) (explaining that the manager of a separate account is “a fiduciary for ERISA-covered

                                                 15

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 15 of 50 PageID #: 15
plans         that        invest”      in      its        separate    accounts),      available      at

https://www.dol.gov/agencies/ebsa/employers-and-advisers/guidance/advisory-opinions/2005-

09a. As the 1974 ERISA Conference Committee Report explained, “banks, trust companies, and

insurance companies [that] maintain pooled investment funds for plans . . . are, of course, plan

fiduciaries” who must manage the funds “for the exclusive benefit of participants and

beneficiaries.” H.R. Report 93-1280, 93rd Congress, 2nd. Sess., at 316, 1974 WL 324168, at *61

(1974). 6 Thus, the fiduciary duties described above apply not only to the persons and entities

responsible for managing retirement plans (e.g., CHS and the Retirement Committee), but also to

the persons and entities responsible for managing separate accounts in which retirement assts are

invested (e.g., Principal).

                       TARGET DATE FUNDS AND THE FUND-OF-FUNDS STRUCTURE

        47.          A target date fund invests in a diversified mix of asset classes managed towards a

particular target (retirement) date, or the approximate date when the investor expects to start

withdrawing money from the fund. For example, the Principal Target 2030 Separate Account is

designed for an investor who expects to retire around 2030. As the target date approaches, the

investment mix becomes more conservative, typically by shifting away from stock investments

towards more conservative fixed income investments. However, target date funds are not limited

to traditional stocks and bonds, and often use asset classes such as commodities, real estate,

inflation-linked bonds, or emerging markets stocks. A target date fund’s asset allocation over the


6
  The SEC concurs, explaining that “any person who exercises authority or control respecting the
management or disposition of the underlying assets of the ... separate account and anyone
providing investment advice with respect to such assets for a fee (direct or indirect), is a
fiduciary of the plan” who is “subject to all of the duties and liabilities imposed upon plan
fiduciaries” by ERISA. Securities and Exchange Commission Division of Investment
Management, Staff Guidance and Studies, 1992 WL 12623680, at *96 (1992).

                                                     16

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 16 of 50 PageID #: 16
lifespan of the investment is called its “glide path.” Investment companies offer target date funds

as a suite, meaning that they offer funds with an array of target dates staggered either 5 or 10

years apart, along with an “income” or “retirement” fund for investors who have already retired.

       48.     To accomplish the target asset allocation and diversification across numerous

asset classes, the vast majority of target-date funds use a “fund-of-funds” structure, in which the

target-date fund invests its assets in other pooled investment products. For target-date mutual

funds, these pooled investment products typically include other mutual funds or exchange-traded

funds. For target-date separate accounts, the pooled investment product holdings often include

collective investment trusts, annuity subaccounts, mutual funds, and exchange-traded funds.

             MARKETPLACE FOR INDEX FUNDS IN RETIREMENT PLAN INVESTMENTS

       49.     An index fund is a passively-managed, pooled investment product designed to

mirror the performance of a particular benchmark index. For example, S&P 500 index funds aim

to track the Standard & Poor’s 500 Index, a market capitalization-weighted index of the 500

largest publicly-traded companies in the United States. The marketplace for index funds has

evolved such that for asset classes such as large cap stocks, small cap stocks, foreign stocks, and

domestic bonds, there are generally dozens of different products available that track a benchmark

index that tracks the particular asset class. These products are not limited to the best-known

index associated with the asset class. For example, not only are there numerous products that

track the S&P 500, there are also numerous products that track the Russell 1000, another index

that tracks large-cap domestic stocks. Regardless of the benchmark index that an investor wants

to track, there will generally be several products in the marketplace from which to choose.




                                                17

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 17 of 50 PageID #: 17
       50.     The marketplace for index funds is highly competitive, with several companies

offering index fund products that track benchmark indices with a high degree of precision, while

charging very low fees.

       51.     The competitiveness of the marketplace for index funds is particularly acute

within the retirement plan segment, given that retirement plans have the unique ability (because

of their size) to invest in pooled investment vehicles such as separate accounts, which generally

have lower expenses than comparable mutual funds.

       52.     Over the past ten years, multiple investment management companies have

distinguished themselves in the marketplace by offering highly competitive index fund products

based on several competitive advantages: a high degree of institutional expertise at indexing,

sophisticated trading platforms that minimize trading costs, and a large asset base that provides

economies of scale. As a result, these companies—which include BlackRock, BNY Mellon,

Northern Trust, State Street, and Vanguard—have captured a very large percentage of market

share of passively-managed assets among large plans and investors in the retirement plan

segment. 7

       53.     Though the marketplace for index funds is very competitive, that does not mean

that the offerings are uniformly competitive. Some index funds charge fees that are 5, 10, or even

20 times higher than those charged by another fund tracking the exact same index. Furthermore,

a higher level of fees does not in any way correspond to a higher quality product or higher level


7
  BlackRock, BNY Mellon, Northern Trust, State Street and Vanguard all market their index
fund products to other, unaffiliated managers. See Terraza v. Safeway, No. 3:16-cv-03994-JST,
Dkt. No. 84-19 (N.D. Cal. June 22, 2017) (report from Aon Hewitt reviewing available
marketplace offerings for Safeway plan, listing BlackRock, Vanguard, State Street, Northern
Trust, and BNY Mellon as the “top 5 index managers”).

                                               18

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 18 of 50 PageID #: 18
of services. On the contrary, the least expensive offerings often have the lowest level of tracking

error, meaning that they track the index with the highest level of precision.

       54.       A prudent fiduciary primarily considers three interrelated factors when choosing

which index fund to use to track the chosen index. The first factor is cost. Because an index fund,

all things being equal, will produce returns equal to the performance of its benchmark index

minus the fees charged by the index fund, fees are a significant determinant of index fund

performance. 8

       55.       The second factor is tracking error, which measures how far the index fund’s

return has historically deviated from the return of the benchmark index. 9 Any type of tracking

error (whether positive or negative) is deemed undesirable because either type of variance

demonstrates that the index fund’s investments did not produce a return that mirrored that of the

index, which is the fund’s objective. However, prudent fiduciaries pay particular attention to



8
  See Wilshire Associates Report to Los Angeles City Employees’ Retirement System, at 7 (June
26, 2012) (assigning 75% weight to “fees” criteria in search for index fund managers), available
at https://www.lacers.org/aboutlacers/board/BoardDocs/2012/Board/20120626/ITEM%20IV-
C%20%20INVESTMENTS%20-
%20SELECTION%20OF%20INVESTMENT%20MANAGERS%20FOR%20MULTIPLE%20P
ASSIVE%20INVESTMENT%20MANDATES.pdf (last accessed July 15, 2019) (hereinafter
“Wilshire Index Fund Report”); Russel Kinnel, Fund Fees Predict Future Success or Failure, at
1 (summarizing multiple studies showing that fees are primary determinant of performance),
available at http://www.morningstar.com/articles/752485/fund-fees-predict-future-success-or-
failure.html (last accessed July 15, 2019); Jim Mitchell, Investors Should Choose Index Funds
with the Lowest Fees, TheStreet (Mar. 10, 2015), available at
https://www.thestreet.com/story/13072023/1/investors-should-choose-index-funds-with-the-
lowest-fees.html (last accessed July 15, 2019).
9
  Los Angeles Deferred Compensation Plan Board Minutes from February 6, 2015 meeting, at 2–
3 (summarizing Mercer Investment Consulting passive manager search), available at
http://per.lacity.org/deferredcomp/BoardReport15-10PassiveSearchRecommendations.pdf (last
accessed July 15, 2019); Wilshire Index Fund Report at 7 (assigning 25% weight to “tracking
error” criteria in passive manager search).

                                                19

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 19 of 50 PageID #: 19
negative tracking error, meaning index fund performance that trails the underlying index.10

Prudent fiduciaries pay particular attention to negative tracking error because while some sources

of tracking error relate to tracking failure, and can result in either outperformance or

underperformance, some causes of tracking error—cash drag, inefficient trading systems, and

illiquidity—have a generally negative effect on performance. 11 Because chronically negative

performance is worse than merely random performance, prudent fiduciaries will seek to avoid

index funds that consistently underperform their index on a pre-fee basis, as it will tend to

indicate a manager plagued by cash drag, inefficient trading, or illiquidity. Further, because

issues with trading efficiency, cash drag, and illiquidity all relate to the amount of assets within

the index fund and the skill of the managers, they tend to replicate over time, and thus are often

predictive of future underperformance.

       56.     The third factor that prudent fiduciaries will consider in evaluating an index fund

are institutional experience and assets under management. As explained by EnnisKnupp, the

investment consultant to Illinois’ State Universities Retirement System, “Years of indexing

experience and passive assets under management are important metrics to review when looking

at passive managers. Firms with large amounts of passive assets under management are able to

leverage their size and scale to more closely track the benchmark. In addition, firms that have

multiple indexed products tend to show more commitment (e.g., engage in a greater effort to


10
   See, e.g., Mercer Index Fund Report at 27–31 (tracking historical performance separate from
tracking error).
11
   BlackRock Index Fund Presentation to Los Angeles City Employees’ Retirement System, at
21 (Aug. 8, 2017), available at
http://www.lacers.org/aboutlacers/board/BoardDocs/2017/Investment/2017-08-08/IV%20-
%20Presentation%20Blackrock%20re%20Multi%20Passive%20Index%20Portfolios.pdf (last
accessed July 15, 2019) (hereinafter “BlackRock Index Fund Report”)

                                                20

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 20 of 50 PageID #: 20
minimize trading costs) than firms for which indexing is a small part of their business.” 12 Thus,

in assessing a particular index strategy, a prudent fiduciary will look at each manager’s

experience managing the particular strategy and the amount of assets managed according to that

strategy. 13

        57.    Taken together, in reviewing index fund managers, a prudent fiduciary will look

at fees, tracking error, performance history, the manager’s experience, and the manager’s assets

under management with the particular strategy and more broadly within the asset class. 14

        58.    Further, given the competitiveness of the index fund marketplace, and the rapid

evolution of available index fund products, prudent managers of large investment portfolios that

include index fund holdings will closely monitor the cost and performance of the index funds in

their portfolio, while regularly comparing that cost and performance to the fund’s closest

competitors, making changes when warranted based on the fees, tracking error, and institutional

quality of available products.

                                    INVESTMENT VEHICLES

        59.    There are a number of different vehicles that pool the money of investors, and

centrally manage that money according to a particular investment objective. Examples include

mutual funds, exchange-traded funds, collective investment trusts, and annuity subaccounts.

        60.    These vehicles may differ in terms of their legal structure, regulatory oversight,

and product features. However, these vehicles do not inherently differ in terms of their


12
   Hewitt EnnisKnupp Report to Illinois State Universities Retirement System Board of Trustees
at 3 (May 27, 2010) (hereinafter “Hewitt Index Fund Report”).
13
   Hewitt Index Fund Report at 4–5.
14
   See Hewitt Index Fund Report at 2–8; Mercer Index Fund Report at 2, 5–18; Wilshire Index
Fund Report at 2, 5–8

                                               21

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 21 of 50 PageID #: 21
underlying investments. It is quite common for investment management companies to offer

multiple versions of the same investment strategy in different vehicles. For example, BlackRock

offers its S&P 500 index strategy as a mutual fund, annuity subaccount, exchange traded fund,

and collective investment trust, while Fidelity offers its Contrafund investment as a mutual fund,

an annuity subaccount, and a collective investment trust. These strategies typically invest in

identical portfolios of investments, with the only differences being features such as fees and

investment minimums that relate to the particular vehicle.

        61.     In managing and monitoring an institutional investment portfolio (such as a Plan

investment lineup or a fund of funds within that lineup), a prudent fiduciary must determine not

only which investments are appropriate for the portfolio, but also determine whether those

investments are available in multiple vehicles, and which of those vehicles will best serve the

interests of investors.

        62.     Due to high asset minimums and exemption from regulations like the ’40 Act,

separate account fund-of-fund managers typically have the widest array of choices available,

allowing them to select other collective investment trusts, mutual funds, separately-managed

accounts, annuity subaccounts, and exchange-traded funds as underlying investments.

        63.     Given this flexibility, it is relatively uncommon for separate account fund-of-

funds to own mutual funds. That is because the compliance requirements of the ’40 Act generally

result in mutual funds having the highest level of costs among the various vehicles. Furthermore,

separate account managers are sufficiently sophisticated that they do not require ’40 Act

disclosures such as a prospectus or semiannual report of holdings. In addition, the mutual fund

structure of an underlying fund in a fund-of-funds separate account is of marginal relevance,

because such investors lack standing to personally enforce ’40 Act provisions. See Amer. Chem.

                                               22

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 22 of 50 PageID #: 22
& Equip. Inc. 401(k) Retirement Plan v. Principal Mgmt. Corp., 864 F.3d 859, 865 (8th Cir.

2017). In contrast, using CITs, annuity subaccounts, and separately-managed accounts as

underlying funds offers significantly enhanced protections to both the fund-of-funds and its

investors, because the managers of CITs, annuity subaccounts, and separately-managed accounts

are all ERISA fiduciaries whenever the monies invested with them are from ERISA plans.

Finally, features such as daily liquidity, daily valuation (sometimes referred to as “mark-to-

market”), and holdings transparency can be provided by annuity subaccounts as well as

collective investment trusts. 15

        64.     Because investment strategies from a particular manager are often available in

different vehicles, a prudent fiduciary will investigate the availability of different vehicles

implementing the same strategy. And where those vehicles offer virtually identical investment

portfolios, prudent fiduciaries will use the vehicle that charges the lowest costs, as that vehicle

will generally provide the best performance for investors in the fund-of-funds.

                                         SHARE CLASSES

        65.     Choosing the appropriate investment vehicle does not end an investment

fiduciary’s task. The investment fiduciary must further consider which share class of the

investment vehicle to use.

        66.     Mutual funds, annuity subaccounts, and collective investment trusts often offer

multiple classes of shares of the same investment that are targeted at different investors.

Generally, more expensive share classes are targeted at smaller investors with less bargaining

power, while lower-cost share classes are targeted at institutional investors with more assets.

15
  See Coalition of Collective Investment Trusts, Collective Investment Trusts White Paper (Mar.
2015) at 8, 10.

                                                23

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 23 of 50 PageID #: 23
        67.     There is no difference between share classes other than the cost—the different

share classes of a particular vehicle hold identical investments. Accordingly, a prudent fiduciary

managing or monitoring a fund-of-funds will use its assets and negotiating power to utilize the

cheapest share class available. The fiduciary will likewise pull its money from any investment

manager that fails to make available the lowest-cost share class, if that share class is being made

available to other investors with lower or similar amounts of assets. Finally, a prudent fiduciary

will engage in routine monitoring to determine whether a lower-cost share class of any

investment has become available, and transfer to that lower-cost share class whenever it would

be in the interest of participants.


                           DEFENDANTS’ VIOLATIONS OF ERISA

        THE CHS DEFENDANTS RETAINED HIGH COST, POORLY-PERFORMING PRINCIPAL
        INDEX FUNDS AS PLAN INVESTMENT OPTIONS, TO THE DETRIMENT OF PARTICIPANTS

        68.     As discussed above, the marketplace for index funds is highly competitive, with

several companies offering index fund products that track benchmark indices with a high degree

of precision, while charging very low fees. There were numerous investment managers in the

marketplace, including BlackRock, BNY Mellon, Northern Trust, State Street, and Vanguard,

that throughout the relevant period offered products tracking the S&P 500, Mid Cap S&P 400

Index, and/or Small Cap S&P 600 indexes with a high degree of precision, while charging very

low fees.

        69.     The CHS Defendants failed to adequately investigate these marketplace

alternatives in selecting and retaining funds for the Plan that tracked these indexes, choosing

instead to offer Principal’s excessively expensive and poorly performing index fund products as

standalone investment options in the Plan. The CHS Defendants selected and retained Principal’s

                                                24

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 24 of 50 PageID #: 24
index funds despite the fact that they charged fees that were 3 to 6 times higher than the fees

charged by more competitive options. For example, the Retirement Committee selected and

retained the Principal Large Cap S&P 500 Index to track the S&P 500 Index at a cost of 6 basis

points (“bps”), while numerous other investment managers offered funds tracking the exact same

index for only 1 bps.

       70.     Not only were the Principal index funds more expensive, they were of

significantly lower quality than other options when it came to their sole function—tracking the

underlying index. For the past decade or more, Principal’s index funds have consistently had

among the highest rates of tracking error among all index fund managers. 16 Furthermore, this

tracking error has been consistently negative, meaning that Principal index funds are among the

worst performing index funds in the entire marketplace even on a pre-fee basis. 17

       71.     Institutional factors also demonstrate the superiority of passive managers other

than Principal. Vanguard, State Street, Northern Trust, and BlackRock have been managing

index fund investments for over 40 years; each company manages over $300 billion in indexed

assets (with BlackRock, State Street, and Vanguard managing over $1 trillion in passive

investments); and each company offers over 100 different passive investment strategies. 18 By

comparison, Principal manages under $50 billion in index fund assets, has been managing index




16
   See Mercer Investment Consulting, Manager Search Report to City of Los Angeles, at 15–16,
30–31, 44, 60, 62 (Jan. 2015), available at http://per.lacity.org/deferredcomp/BR15-
10ATTACHMENTCityOfLA-PassiveSearchesFinal.pdf (hereinafter “Mercer Index Fund
Report”).
17
   Mercer Index Fund Report at 12–13, 27–28, 32, 41, 46, 56, 62.
18
   Hewitt Index Fund Report at 2–5; Mercer Index Fund Report at 10, 25; BlackRock Index Fund
Report at 27, 45.

                                               25

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 25 of 50 PageID #: 25
fund investments for a shorter period of time, and offers only five index fund strategies to its

clients.

           72.   As noted, the CHS Defendants retained as standalone investment options for the

Plan several Principal index fund products, including the Principal Large Cap S&P 500 Index,

Mid Cap S&P 400 Index, and Small Cap S&P 600 Index fund products. These investment

options were retained by the CHS Defendants even though a reasonable investigation of

marketplace alternatives, consistent with the practice of other fiduciaries of other 401(k) plans,

would have revealed superior alternatives with lower fees and tracking error.

           73.   The retention of the Principal index fund products as standalone investment

options was imprudent. As an example of the CHS Defendants’ failure to prudently investigate

index fund options, below is a performance chart covering the years 2013 through 2018 for the

S&P 500 Index itself, the Principal Large Cap S&P 500 Index Fund offered as a standalone

investment in the Plan, and several other S&P 500 index fund products offered in the retirement

plan marketplace, along with the average over/under performance during those years. Other

columns show the average annual tracking error during the time period, and the annual fee for

each product as of December 31, 2017.




                                               26

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 26 of 50 PageID #: 26
                    2013    2014     2015   2016     2017     2018     Avg               Avg             Fee 19
                                                                       Over/Under        Tracking
                                                                       Performance       Error
                                                                       2010-2018         2010-2018
S&P 500 Index 32.39         13.69    1.38   11.96    21.83    -4.38                                      n/a

Principal Large     32.23   13.52    1.33   11.88    21.72    -4.43    -.09%/yr          9.1 bps         .06%
Cap S&P 500         -.16    -.17     -.05   -.08     -.11     -.05
Index        Sep
Acct-I5
Blackrock           32.35   13.68    1.38   11.97    21.83    -4.39    0                 1.8 bps         .01%
Equity Index        -.04    -.01       0    +.01      0       -.01
NL F
State      Street   32.42   13.66    1.39   11.97    21.84    -4.40    +.01%/yr          2.2 bps         .01%
S&P 500 Index       +.03    -.03     +.01   +.01     +.01     -.02
NL – Cl A
Northern Trust      32.35   13.67    1.38   11.96    21.82    -4.41    -.01%/yr          1.3 bps         .01%
S&P 500 Index       -.04    -.02      0      0       -.01     -.03
Fund – NL –
Tier J
Vanguard            32.37   13.68    1.39   11.95    21.82    -4.41    -.01%/yr          1.2 bp          .02%
Institutional       -.02    -.01     +.01   -.01     -.01     -.03
Index (VIIIX)


              74.     The chart shows that year after year, the Principal S&P 500 index fund

     significantly underperformed compared to both its benchmark index and index fund competitors

     in the marketplace. The chart further shows that the Principal fund had the highest level of

     tracking error during this eight-year period and the highest fees. Had the CHS Defendants been

     monitoring the performance and fees of the Principal index funds in the Plan and performed a

     reasonable investigation of marketplace alternatives, consistent with the practice of other

     similarly-situated fiduciaries, there was ample evidence during every year of the relevant period

     that the Principal option should have been replaced with one of the more competitive alternatives



     19
          As of December 31, 2017.

                                                    27

           Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 27 of 50 PageID #: 27
in the marketplace such as those listed above, all of which were available to the CHS Defendants

in the share class listed.

        75.     The underperformance of Principal’s S&P 500 index fund was consistent with

evidence demonstrating the institutional superiority of Principal’s competitors in the field of

S&P 500 index tracking. As of September 2014, Principal managed less than $20 billion of

assets in S&P 500 index products, while Northern Trust, BlackRock, State Street, and Vanguard

all managed between $138 and $400 billion in products tracking the S&P 500. Additionally,

these four companies have all been managing S&P 500 index-tracking products since the late

1970s, while Principal did not launch an S&P 500 index-tracking strategy until 2000.

        76.     As another example, the CHS Defendants retained the Principal MidCap S&P 400

Index Fund to track the S&P Midcap 400 despite the availability of marketplace options with

superior long-term performance on a pre-fee basis, lower tracking error, and lower fees. Below

is a chart showing the annual performance from 2013 to 2017 of the S&P Midcap 400 Index

itself, the Principal MidCap S&P 400 Index Fund offered as a standalone investment option in

the Plan, and several index fund products that track the S&P Midcap 400 Index and were used by

the fiduciaries of other plans. The chart also shows the average tracking error of each product

during this period as well as each product’s annual fee as of December 31, 2017.




                                              28

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 28 of 50 PageID #: 28
                   2013      2014     2015    2016      2017      2018       Avg               Avg         Annual
                                                                             Over/Under        Tracking    Fee 20
                                                                             Performance       Error 2010-
                                                                             2010-2018         2018
S&P     MidCap 33.50         9.77     -2.18   20.74     16.24     -11.08                                   n/a
400 Index

Principal        33.32       9.65     -2.25   20.59     16.14     -11.18     -.12%/yr          12.1 bps         .06%
MidCap     S&P
400 Index Sep -.18           -.12     -.07    -.15      -.10      -.10
Acct-I5
Blackrock Mid- 33.49         9.74     -2.16   20.70     16.20     -11.07     -.03%/yr          3.9 bps          .02%
Cap       Equity
Index NL F        -.01       -.03     +.02    -.04      -.04      +.01

State Street S&P 33.48       9.77     -2.20   20.71     16.25     -11.09     -.01%/yr          1.9 bps          .02%
MidCap Index
NL – Cl A        -.02         0       -.02    -.03       +.01     -.01

Northern Trust 33.36         9.72     -2.17   20.70     16.17     -11.14     -.08%/yr          7.8 bps          .02%
S&P     MidCap
400 Index Fund -.14          -.05     +.01    -.04      -.07      -.06
– NL – Tier J

                 77.      The chart shows that year after year, the Principal midcap index fund significantly

        underperformed both its benchmark index and its index fund competitors in the marketplace. The

        chart further shows that the Principal fund had the highest level of tracking error as well as the

        highest fees among these options. Had the CHS Defendants been monitoring the performance of

        these index funds and performed a reasonable investigation of marketplace alternatives,

        consistent with the practice of other fiduciaries of 401(k) plans, they would have replaced the

        Principal mid-cap index option with one of the more competitive alternatives in the marketplace

        such as those listed above, all of which were available to the CHS Defendants in the share class

        listed above.


        20
             As of December 31, 2017.

                                                          29

              Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 29 of 50 PageID #: 29
       78.     The underperformance of Principal’s mid cap index fund was consistent with

evidence demonstrating the institutional superiority of Principal’s competitors in the field of

S&P Midcap 400 index tracking. BlackRock, Northern Trust, and State Street all had several

years more experience with mid-cap indexing than Principal. According to data from

Morningstar, as of the end of 2017, Principal managed $3.5 billion in assets tracking the S&P

MidCap 400 Index (excluding monies invested by collective investment trusts managed by

Principal itself), while Northern Trust, BlackRock, and State Street all managed between $5 and

$22 billion in products tracking the same index. 21

       79.     Had the CHS Defendants been monitoring the performance of the Principal index

funds and performed a reasonable investigation of marketplace alternatives, consistent with the

practice of other similarly-situated fiduciaries, they would have replaced the Principal mid cap

index fund with a less expensive, better performing alternative.

       80.     The CHS Defendants’ retention of Principal’s proprietary small cap index product

was similarly imprudent. While few investment managers offer a product that tracks the S&P

SmallCap 600 Index, Vanguard began offering such a fund in 2010, and as the chart below

shows, it would have been a superior option for participants.




21
  BlackRock and State Street, in particular, stand out as having achieved superior economies of
scale to Principal. As of the end of 2017, both BlackRock and State Street both managed over
$15 billion in assets tracking this index.

                                                30

     Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 30 of 50 PageID #: 30
                    2013   2014     2015    2016    2017     2018     Avg             Avg          Annual
                                                                      Over/Under      Tracking     Fee 22
                                                                      Performance     Error
                                                                      2011-2018       2011-
                                                                                      2018
S&P SmallCap 41.31         5.76     -1.97   26.56   13.23    -8.48    n/a             n/a          n/a
600 Index

Principal     41.07        5.74     -2.10   26.44   13.25    -8.62    -.12%/yr        10.9 bps     .06%
SmallCap S&P
600 Index Sep -.24         -.02     -.13    -.12    +.02     -.14
Acct-I5
Vanguard S&P 41.18         5.69     -2.00   26.52   13.37    -8.52    -.04%/yr        6.6 bps      .08%
Small-Cap 600
Index (VSMSX) -.13         -.07     -.03    -.04    +.14     -.04


              81.   The chart shows that year after year, the Principal small cap index option

    significantly underperformed the Vanguard index fund competitor. The chart further shows that

    the Principal option had higher tracking error, and that the tracking error was chronically

    negative. Institutional factors also favored Vanguard, given its experience and expertise in index

    tracking, and given that Vanguard managed at least twenty times more small-cap index tracking

    assets as of the end of 2017. Had the CHS Defendants been monitoring the performance of the

    Principal index funds and performed a reasonable investigation of marketplace alternatives,

    consistent with the practice of other similarly-situated fiduciaries, they would have replaced the

    Principal small cap index option with the corresponding Vanguard option or another comparable

    option.

              82.   The fact that Principal’s index fund options were annuity subaccounts while the

    marketplace alternatives were collective investment trusts or mutual funds is not a material

    distinction. Though the legal structure of the Principal index funds is that of an annuity

    22
         As of December 31, 2017.

                                                    31

          Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 31 of 50 PageID #: 31
subaccount, the investments themselves did not offer any actual insurance-like features.

Defendants used an annuity subaccount vehicle because that happens to be the index fund

vehicle that Principal offers in the marketplace, not because use of that vehicle conferred any

benefit upon Plan participants compared with using an index fund operated as a collective

investment trust or mutual fund. This is demonstrated by the fact that Defendants also used

proprietary mutual fund vehicles as holdings within the Principal separate accounts.

       INVESTMENT STRUCTURE OF PRINCIPAL SEPARATE ACCOUNTS

       83.     The Plan’s investment lineup also includes a series of TDF separate accounts

managed by Principal (referred to herein as the “Principal separate accounts” or “TDF separate

accounts”), established in 2014 for the Plan.

       84.     As of the end of 2017, the Principal separate accounts consisted of twelve trusts:

eleven options with a target date ranging from 2010 to 2060 (2010, 2015, 2020, etc.), and a

“Retirement Strategic Income” fund designed for individuals who are currently retired.

       85.     Each of the Principal separate accounts is operated with all investors’ assets

pooled together. Each investor owns a certain number of units, with each unit representing a

proportionate undivided interest in the Principal separate account. The value of each unit is

determined by the total market value of the assets held by the Principal separate account divided

by the number of existing units.

       86.     The Principal separate accounts have, since their inception, used a fund-of-funds

investment structure in which the assets of the Principal separate accounts are invested in other

pooled investment vehicles.

       87.     In managing the Principal separate accounts, Principal first determined which

asset classes would make up the separate accounts. Second, Principal determined the percentage

                                                32

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 32 of 50 PageID #: 32
allocations to each asset class throughout the applicable investment lifespan, known as the glide

path. Third, Principal constructed each Principal separate account’s investment portfolio, which

involved the selection and monitoring of the target date funds’ underlying investment options

and investment managers.

       88.     Principal’s fiduciary breaches in this case relate entirely to this third step—the

selection and monitoring of the Principal separate accounts’ underlying investment options. As

detailed below, Principal breached its fiduciary duties of prudence and loyalty by selecting and

retaining underlying proprietary investments (and investment vehicles) that increased its own

compensation and fees, to the detriment of participants.

       PRINCIPAL INVESTED THE ASSETS OF THE PRINCIPAL SEPARATE ACCOUNTS IN HIGH
       COST, POORLY-PERFORMING PROPRIETARY INDEX FUNDS IN ITS OWN SELF-INTEREST

       89.     Since their inception, the Principal separate accounts have used index funds

tracking the Standard & Poor’s 500 Index and the Bloomberg Barclays Aggregate Bond Index as

part of the separate account portfolio, for purposes of providing exposure to large cap stocks and

bonds. At all relevant times, the Principal separate accounts have all had between 35 to 50

percent of their total assets invested in these index funds.

       90.     In managing the Plan’s TDF separate accounts, Principal failed to consider

marketplace alternatives to index funds offered by Principal itself, and instead chose to further its

own self-interest by using its own proprietary index fund products to track the two indexes.

Further, Principal retained its proprietary index funds despite the fact that they charged fees that

were far higher than the fees charged by more competitive options.

       91.     Principal’s conduct runs contrary to that of other fiduciaries that manage target

date pooled investment vehicles. The fiduciaries of target-date investments managed by other


                                                 33

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 33 of 50 PageID #: 33
financial services companies including (among others) AllianceBernstein, Charles Schwab,

Great-West, and JPMorgan all used leading index fund pooled investment vehicles managed by

BlackRock, BNY Mellon, Northern Trust, and State Street within their target-date funds. This is

despite the fact that AllianceBernstein, Charles Schwab, Great-West, JPMorgan and Voya all

offered their own index fund products in the general marketplace. In contrast, not a single target-

date fund in the marketplace (other than those affiliated with Principal) used index funds

managed by Principal as underlying investment options.

        92.     Moreover, for the reasons described above, institutional factors also weigh against

use of Principal index funds, considering their high tracking error, low levels of assets under

management, and the relative inexperience of Principal compared to other index fund managers.

        93.     Principal’s failure to prudently and loyally manage the Principal separate

accounts’ index fund investments is evident by Principal’s selection of the Principal Large Cap

S&P 500 Index Fund to track the S&P 500 index, even though it had higher fees and worse

performance and tracking error than readily-available marketplace alternatives tracking the exact

same index. See supra at ¶ 73. Just as it was imprudent for the CHS Defendants to select this

fund as a standalone investment option for the Plan given the availability of less expensive and

better performing alternatives in the marketplace, it was also imprudent for the Principal to select

this fund as an underlying investment of the Principal separate accounts. Further, Principal’s use

of its own index funds as underlying investments in the Plan’s TDF separate accounts was

disloyal, as it was driven by conflicts of interest and Principal’s business interests, not the best

interests of Plan participants.

        94.     Principal’s disloyal and imprudent index fund management was not limited to the

S&P 500 index fund. As noted above, Principal also used a proprietary Principal index fund that

                                                34

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 34 of 50 PageID #: 34
    tracked the Bloomberg Barclays U.S. Aggregate Bond Index, despite the fund’s historical

    underperformance, and the availability of several marketplace alternatives that tracked the exact

    same index with lower tracking error, better historical performance on a pre-fee basis, and fees

    that were 10 to 15 times lower than the fees charged by Principal.

             95.    Below is a performance chart covering the years 2013 through 2017 for the

    Bloomberg Barclays U.S. Aggregate Bond Index itself, the Principal Bond Market Index Fund,

    and several other index fund products that track the Bloomberg Barclays U.S. Aggregate Bond

    Index. The chart also shows the average annual tracking error for each bond index fund product

    as well as each product’s annual fee as of December 31, 2017.

                      2013    2014      2015     2016     2017      Avg Over/Under Avg         Fee 23
                                                                    Performance    Tracking
                                                                    2010-2017      Error 2010-
                                                                                   2017
Bloomberg Barclays -2.02      5.97      0.55     2.65     3.54                                 n/a
U.S.      Aggregate
Bond Index
Principal     Bond -2.45      5.80      0.32     2.34     3.28      -.32%/yr          31.6 bps          .15%
Index Sep Acct-Z
                    -.43      -.17      -.23     -.31     -.26

Blackrock     U.S. -2.02      6.12      0.57     2.67     3.60      +.03%/yr          3.9 bps           .01%
Debt Index NL F
                     0        +.15      +.02     +.02     +.06

State Street U.S.  -2.05      6.00      0.61     2.62     3.52      0%/yr             3 bps             .012%
Bond Index NL – Cl
A                  -.03       +.03      +.06     -.03       0

Northern Trust        -2.27   6.08      0.57     2.56     3.49      -.01%/yr          8.3 bps           .013%
Aggregate Bond
Index Fund – NL –     -.25    +.11      +.02     -.09     -.05
Tier J


    23
         As of December 31, 2017

                                                   35

          Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 35 of 50 PageID #: 35
         96.     The chart shows that year after year, the Principal bond index fund significantly

underperformed both its benchmark index and index fund competitors in the marketplace. The

chart further shows that the Principal fund had the highest level of average tracking error during

this seven-year period and the highest level of fees. Had Principal been monitoring the

performance of the underlying investments in the Principal separate accounts and performed a

reasonable investigation of marketplace alternatives, consistent with the practice of other

fiduciaries, it would have replaced the Principal bond index fund with one of the more

competitive alternatives in the marketplace such as those listed above, all of which were

available to Defendants in the share class listed above.

         97.     The underperformance of Principal’s bond index fund was consistent with

evidence demonstrating the institutional superiority of Principal’s competitors in the field of

passive fixed income management. BlackRock, Northern Trust, State Street, and Vanguard have

all been managing passive fixed income assets for over twenty years, while Principal’s bond

index fund was launched less than 10 years ago. 24 Further, Principal’s bond index fund had far

less assets under management (excluding monies invested by trusts managed by Principal itself)

than comparable products offered by Northern Trust, BlackRock, and State Street, which all

managed between $31 and $76 billion in products tracking the same index. Given the superiority

of competing bond index fund options, a prudent fiduciary managing the TDF separate accounts

would not have retained Principal’s bond index fund in those separate accounts. The fact that

Principal retained this fund in the TDF separate accounts further demonstrates that it did not

have a prudent and loyal process for managing those separate accounts.


24
     Hewitt Index Fund Report at 5; Mercer Index Fund Report at 10.

                                                36

      Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 36 of 50 PageID #: 36
       98.      Principal generated greater fees from the use of proprietary index funds within the

TDF separate accounts. In addition, the separate accounts’ assets help subsidize the operating

costs of Principal’s index funds, making them more profitable to Principal. While this benefitted

Principal, it did not benefit the Plan. To the contrary, the use of these proprietary index funds

within the TDF separate accounts caused millions of dollars in losses to the Plan and its

participants.

       99.      Given Principal’s conflicts of interest, the CHS Defendants should have carefully

reviewed Principal’s choice of investments for the TDF separate accounts and its management of

those accounts. Moreover, the CHS Defendants should have been aware of the problems

associated with the Principal index funds in the TDF separate accounts, given that the CHS

Defendants included Principal index funds as standalone funds in that Plan. Yet, the CHS

Defendants failed to address Principal’s mismanagement of the TDF separate accounts, raised no

issues regarding Principal’s use of its own index funds, and left the separate accounts in the Plan

undisturbed. This was imprudent and improperly placed Principal’s interests ahead of Plan

participants.

       PRINCIPAL INVESTED SEPARATE ACCOUNT ASSETS IN INAPPROPRIATE INVESTMENT
       VEHICLES AND SHARE CLASSES WITH HIGHER COSTS

       100.     Principal also breached its fiduciary duties by utilizing more expensive versions

of Principal-affiliated underlying investments in the TDF separate accounts, despite the

availability of identical, but lower cost, investment vehicles and share classes.

       101.     For example, for several years the Principal-managed TDFs have utilized the

mutual fund versions of the Principal MidCap Growth III, SmallCap Value II, and SmallCap

Growth I funds which, as of the end of 2017, charged annual fees of 0.94%, 0.99% and 1.02%,


                                                 37

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 37 of 50 PageID #: 37
respectively. Yet, Principal offered lower cost, but otherwise identical, annuity subaccount

versions of these funds that, as of the end of 2017, charged annual fees of 0.64%, 0.77%, and

0.77%.

         102.   Additionally, Principal utilized a mutual fund version of the Diversified Real

Asset fund within the Principal TDFs, even though a collective investment trust (“CIT”) version

of this fund was available with lower fees. The mutual fund version of the Diversified Real Asset

fund held within the Plan’s target date funds charged annual expenses of approximately 0.85%,

while the lower-cost CIT version of the exact same fund, with the same underlying investments,

charged fees of only 0.64% per year.

         103.   Principal also failed to investigate and utilize the lowest-cost share class of many

of the investments held by the TDF separate accounts. As of 2017, the lowest-cost share class for

Principal’s mutual funds are R6 shares. Yet, Principal has continued to use Institutional shares

for the mutual funds held by the TDF separate accounts despite the availability of less expensive

R6 shares. For example, Defendants utilized Institutional shares of the Principal Real Estate

securities mutual fund, with annual expenses of 0.87%, despite the availability of R6 shares,

which cost only 0.82% per year.

         104.   Similarly, the lowest-cost share class for Principal’s annuity subaccount

investments is Z shares. However, it appears that Principal used more expensive shares of the

Principal Core Plus Bond, International Emerging Markets, Diversified International, Large Cap

S&P 500 Index, and International Small Cap annuity subaccounts, despite these shares charging

fees that were materially higher than the fees charged by otherwise-identical Z shares.

         105.   A prudent fiduciary managing the TDF separate accounts would have utilized the

lowest-cost vehicles and share classes available. The fact that Principal failed to do so further

                                                38

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 38 of 50 PageID #: 38
demonstrates that it did not have a prudent and loyal process for managing the TDF separate

accounts.

       106.     Principal’s use of higher-cost investment vehicles and share classes within the

TDF separate accounts resulted in Principal and its affiliates earning higher fees, and also

benefitted Principal’s mutual fund business, by helping to subsidize the costs of complying with

the Investment Company Act of 1940 and providing superior economies of scale. While this

benefitted Principal, it did not benefit the Plan. To the contrary, the use of improper investment

vehicles within the separate accounts caused millions of dollars in losses to the Plan and its

participants.

       107.     Given Principal’s conflicts of interest, the CHS Defendants should have carefully

reviewed Principal’s choice of investments for the TDF separate accounts and its management of

those accounts. Moreover, the CHS Defendants should have been aware of the existence and

benefits of alternative investment vehicles and share classes, given that the Plan’s investment

lineup included alternative investment vehicles and inexpensive share classes for other

investments. Yet, the CHS Defendants failed to address Principal’s mismanagement of the TDF

separate accounts, appear to have raised no issues regarding Principal’s use of imprudent

investment vehicles and share classes, and left the separate accounts in the Plan undisturbed.

This was imprudent and improperly placed Principal’s interests ahead of those of Plan

participants

   PLAINTIFFS LACKED KNOWLEDGE OF MATERIAL FACTS PRIOR TO SUIT

       108.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the CHS Defendants’ process for managing the Plan, Principal’s process for managing its

separate account TDF investments in the Plan, the availability of less expensive and better

                                               39

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 39 of 50 PageID #: 39
performing alternative investments, the availability of lower-cost investment vehicles and share

classes, and the relatively greater experience, expertise, and asset base of Principal’s competitors

in the index fund marketplace) necessary to understand that Defendants breached their fiduciary

duties in violation of ERISA, until shortly before this suit was filed. Indeed, much of this

information (including the CHS Defendants’ process for managing the Plan, and Principal’s

investment processes and motivations for selecting, monitoring, and retaining underlying

investments in the TDF separate accounts), is solely within Defendants’ possession prior to

discovery. 25 For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth in this Complaint.

                               CLASS ACTION ALLEGATIONS

        109.   29 U.S.C. § 1132(a)(2) authorizes any ERISA plan participant or beneficiary to

bring an action on behalf of the Plan to recover for the Plan the remedies provided by 29 U.S.C.

§ 1109(a). Plaintiffs bring this action derivatively on behalf of the Plan pursuant to this statutory

provision, and also seek certification of this action as a class action pursuant to Fed. R. Civ. P.

23.

        110.   Plaintiffs assert their claims in Counts I and II on behalf of a class of participants

and beneficiaries defined as follows: 26




25
  Prior to bringing suit, Plaintiff Kirk, through counsel, requested certain documents from the
Retirement Committee pursuant to 29 U.S.C. § 1024(b)(4), including the investment
management agreement under which the Principal separate accounts are managed. The
Retirement Committee, through counsel, declined to provide the investment management
agreement or certain other documents requested by Plaintiff Kirk.
26
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion
for class certification or subsequent pleadings in this action.

                                                 40

      Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 40 of 50 PageID #: 40
               All participants and beneficiaries of the CHS/Community Health Systems,
               Inc. Retirement Savings Plan at any time on or after August 8, 2013,
               excluding members of the Retirement Committee, any other CHS
               employees with responsibility for the Plan’s investment or administrative
               functions, and members of CHS’s Board of Directors.

       111.    Numerosity:    The Class is so numerous that joinder of all Class members is

impracticable. As of the end of 2017, the Plan had over 21,000 participants with account

balances.

       112.    Typicality:    Plaintiffs’ claims are typical of the Class members’ claims. Like

other Class members, Plaintiffs are Plan participants and suffered injuries as a result of

Defendants’ mismanagement of the Plan and its investments. Defendants treated Plaintiffs

consistently with other Class members with regard to the Plan and its investments. Defendants’

imprudent and disloyal decisions affected all Plan participants similarly.

       113.    Adequacy:      Plaintiffs will fairly and adequately protect the interests of the

Class. Plaintiffs’ interests are aligned with the Class that they seek to represent, and they have

retained counsel experienced in complex class action litigation. Plaintiffs do not have any

conflicts of interest with any Class members that would impair or impede their ability to

represent such Class members.

       114.    Commonality: Common questions of law and fact exist as to all Class members,

and predominate over any questions solely affecting individual Class members, including but not

limited to:

               a. Whether Defendants are fiduciaries with respect to the Plan and/or the
                   TDF separate accounts;

               b. Whether Defendants breached their fiduciary duties by engaging in the
                  conduct described herein;



                                                41

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 41 of 50 PageID #: 41
                c. Whether Defendants are additionally or alternatively liable, as co-
                   fiduciaries, for the unlawful conduct described herein pursuant to 29
                   U.S.C. § 1105;

                d. Whether the CHS Defendants breached their duties to monitor other
                   fiduciaries;

                e. The proper form of equitable and injunctive relief; and

                f. The proper measure of monetary relief.

       115.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual Class members that would establish incompatible

standards of conduct for Defendants.

       116.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual Class members, as a practical matter, would be

dispositive of the interests of other persons not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests. Any award of equitable

relief by the Court—such as removal or replacement of particular investments within the Plan or

the Principal separate accounts, or removal or replacement of any or all of the fiduciaries of the

Plan or the Principal separate accounts—would be dispositive of non-party participants’

interests. The accounting and restoration of participants’ Plan assets that would be required under

29 U.S.C. §§ 1109 and 1132 would be similarly dispositive of the interests of other Plan

participants.

       117.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members, and because a class action is superior to other available methods for



                                                42

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 42 of 50 PageID #: 42
the fair and efficient adjudication of this litigation. Defendants’ conduct as described in this

Complaint applied uniformly to all members of the Class. Class members do not have an interest

in pursuing separate actions against Defendants, as the amount of each Class member’s

individual claims is relatively small compared to the expense and burden of individual

prosecution, and Plaintiffs are unaware of any similar claims brought against Defendants by any

Class members on an individual basis. Class certification also will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments concerning Defendants’

practices. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all Class members’ claims in a single forum.

                                          COUNT I
                           Breach of Duties of Loyalty and Prudence
                                29 U.S.C. § 1104(a)(1)(A)–(B)

       118.    The Retirement Committee and CHS are fiduciaries of the Plan and are subject to

ERISA’s fiduciary duties with respect to their management of the Plan and the Plan’s

investments.

       119.    Principal is a fiduciary of the TDF separate accounts, and is also subject to

ERISA’s fiduciary duties with respect to its management of the Plan’s assets in those separate

accounts.

       120.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Defendants in their administration of the Plan, in the selection and monitoring of investments

and service providers for the Plan, and in selecting and monitoring the investments held by the

TDF separate accounts.




                                                  43

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 43 of 50 PageID #: 43
       121.    Contrary to their fiduciary duties, the CHS Defendants failed to employ a prudent

and loyal process for selecting, monitoring, and reviewing the investments offered by the Plan.

The CHS Defendants imprudently utilized and retained Principal-affiliated index fund options as

standalone investments in the Plan despite the availability of identical index fund products

offered by unaffiliated managers with demonstrably superior ability to track the subject indices

for fees that were substantially lower than those charged by the Principal-affiliated options. This

was not in the best interest of Plan participants, and placed the interests of Principal ahead of

participants. A prudent and loyal fiduciary employing a prudent process for managing the Plan’s

investments would not have retained Principal’s index funds as standalone investment options in

the Plan.

       122.    A prudent and loyal Plan fiduciary also would have more closely scrutinized the

Plan’s TDF separate accounts and Principal’s conflicts of interest with respect to those separate

accounts. Had the CHS Defendants done so, they would have discovered that Principal was

managing those separate accounts in a manner designed to benefit Principal rather than the

Plan’s participants, and would have taken steps to address the problem by replacing the Principal

separate accounts with other TDF accounts managed by independent managers, or by demanding

that Principal correct its management of those separate accounts. However, the CHS Defendants

imprudently failed to take these measures or any other remedial measures, and again placed the

interests of Principal ahead of participants.

       123.    As described throughout this Complaint, Principal failed to employ a prudent and

loyal process for selecting, monitoring, and reviewing the underlying investments held by the

Principal separate accounts. Principal imprudently and disloyally retained high-cost, poor-

performing Principal-affiliated index fund options despite the availability of identical index fund

                                                44

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 44 of 50 PageID #: 44
products offered by unaffiliated managers with demonstrably superior ability to track the subject

indices for fees that were far lower than those charged by the Principal-affiliated options. In

addition, Principal utilized and retained higher-cost investment vehicles and share classes of

Principal-affiliated investments despite the availability of identical investments that charged

lower fees and would have performed better.

       124.    Each of the above-mentioned actions and failures to act described in paragraphs

121-123 and throughout this Complaint demonstrate Defendants’ failure to make investment

decisions based solely on the merits of each investment and what was in the best interests of

participants invested in the Plan and the Principal separate accounts. Instead, Defendants’

conduct and decisions were intended to benefit Principal. Through these actions and omissions,

Defendants failed to discharge their fiduciary duties solely in the interest of participants and

beneficiaries and for the exclusive purpose of providing benefits to participants and their

beneficiaries and defraying reasonable expenses of administering the Plan, in violation of 29

U.S.C. § 1104(a)(1)(A).

       125.    Each of the above actions and omissions described in paragraphs 121-123 and

elsewhere in this Complaint also demonstrate that Defendants failed to discharge their duties

with the care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent person acting in a like capacity and familiar with such matters would have used in the

conduct of an enterprise of like character and with like aims, thereby breaching their duties under

29 U.S.C. § 1104(a)(1)(B).

       126.    Each Defendant is personally liable, and Defendants are jointly and severally

liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make good all losses resulting

from the aforementioned breaches, and to disgorge any profits earned as a result of such

                                                45

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 45 of 50 PageID #: 45
fiduciary breaches. In addition, Defendants are subject to equitable and other relief as provided

by ERISA.

       127.   Each Defendant knowingly participated in the breaches of the other Defendants,

knowing that such acts were a breach, enabled the other Defendants to commit breaches by

failing to lawfully discharge such Defendant’s own duties, and knew of the breaches by the other

Defendants and failed to make any reasonable and timely effort under the circumstances to

remedy the breaches. Accordingly, each Defendant is also liable for the breaches of its co-

fiduciaries under 29 U.S.C. § 1105(a).

                                          COUNT II
                                Failure to Monitor Fiduciaries
                                       29 U.S.C. § 1132

       128.   As alleged above, CHS and the Retirement Committee are fiduciaries of the Plan.

       129.   CHS is responsible for appointing and removing members of the Retirement

Committee. Because CHS had the power to appoint and remove Retirement Committee

members, it also had a fiduciary duty to monitor the performance of the Retirement Committee

and its members, and to ensure that its appointed fiduciaries were performing their fiduciary

obligations in compliance with ERISA. See Stockwell, 163 F. Supp. 3d at 490 (citing Liss, 991 F.

Supp. at 311); see also 29 C.F.R. § 2509.75-8, FR-17.

       130.   CHS and the Retirement Committee similarly had a fiduciary duty to monitor the

performance of any investment managers or other fiduciaries that they retained on behalf of the

Plan, and to ensure that they were performing their fiduciary obligations in compliance with

ERISA.

       131.   CHS breached its fiduciary monitoring duties with respect to the Retirement

Committee by, among other things:

                                               46

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 46 of 50 PageID #: 46
           a) failing to monitor and evaluate the performance of the Retirement Committee or

               its members, or have a system in place for doing so, standing idly by as the Plan

               suffered substantial losses as a result of the imprudent actions and omissions of

               the Retirement Committee and its members;

           b) failing to monitor the Retirement Committee’s fiduciary processes, which would

               have alerted a prudent fiduciary to the breaches of fiduciary duties described

               herein;

           c) failing to remove Retirement Committee members whose performance was

               inadequate in that they continued to maintain investments that a prudent fiduciary

               would not have retained in the Plan, to the detriment of the Plan and Plan

               participants’ retirement savings.

       132.    CHS and the Retirement Committee breached their fiduciary monitoring duties

with respect to Principal by, among other things:

                  a) failing to monitor and evaluate Principal’s performance as a fiduciary

                  investment manager, or have a system in place for doing so, standing idly by

                  as the Plan suffered substantial losses as a result of the imprudent actions and

                  omissions of Principal;

                  b) failing to monitor the Principal’s fiduciary processes, which would have

                  alerted a prudent fiduciary to the breaches of fiduciary duties described

                  herein;

                  c) failing to properly consider, mitigate, and redress Principal’s conflicts of

                  interest; and



                                               47

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 47 of 50 PageID #: 47
                   d) failing to independently evaluate the Principal separate accounts and

                   Principal as investment manager; and

                   e) failing to remedy or address Principal’s imprudent and disloyal conduct in

                   violation of ERISA as outlined herein, to the detriment of the Plan and Plan

                   participants’ retirement savings.

       133.    Due to the foregoing breaches of the duty to monitor, the Plan suffered millions of

dollars in losses due to excessive fees and lost investment earnings.

       134.    Pursuant to 29 U.S.C. § 1109(a), 1132(a)(2), and 1132(a)(3), CHS and the

Retirement Committee are liable to restore to the Plan all losses suffered as a result of their

failure to properly monitor other Plan’s fiduciaries. In addition, CHS and the Retirement

Committee are subject to equitable and other relief as provided by ERISA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Kirk, Avoob, and Karzenoski, as representatives of the Class

defined herein, and on behalf of the Plan, pray for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
               Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of
               Plaintiffs’ counsel as Class Counsel;

       C.      A declaration that Defendants have breached their fiduciary duties under
               ERISA;

       D.      An order compelling Defendants to personally make good all losses resulting
               from the breaches of fiduciary duties described above;

       E.      An accounting for profits earned by Principal and a subsequent order
               requiring Principal to disgorge all profits earned from, or in respect of, the
               breaches of fiduciary duties described above;


                                                 48

    Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 48 of 50 PageID #: 48
      F.     An order enjoining Defendants from any further violations of their ERISA
             fiduciary responsibilities, obligations, and duties;

      G.     Other equitable relief to redress Defendants’ unlawful practices and to enforce
             the provisions of ERISA as may be appropriate;

      H.     An award of pre-judgment interest;

      I.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and/or
             the common fund doctrine;

      J.     An award of such other and further relief as the Court deems equitable and
             just.


Dated: August 8, 2019              BARRETT JOHNSTON MARTIN & GARRISON,
                                   LLC

                                   s/Jerry Martin
                                   Jerry Martin, TN BPR No. 20193
                                   David Garrison TN BPR No. 24968
                                   Philips Plaza
                                   414 Union Street, Suite 900
                                   Nashville, TN 37219
                                   Telephone: (615) 244-2202
                                   Facsimile: (615) 252-3798
                                   jmartin@barrettjohnston.com

                                   NICHOLS KASTER, PLLP
                                   Kai H. Richter, MN Bar No. 0296545*
                                   Paul J. Lukas, MN Bar No. 22084X*
                                   Carl F. Engstrom, MN Bar No. 0396298*
                                   Brock J. Specht, MN Bar No. 0388343*
                                   Jacob T. Schutz, MN Bar No. 0395648*
                                           * Pro Hac Vice application forthcoming
                                   4600 IDS Center
                                   80 S 8th Street
                                   Minneapolis, MN 55402
                                   Telephone: 612-256-3200
                                   Facsimile: 612-338-4878
                                   krichter@nka.com
                                   lukas@nka.com
                                   cengstrom@nka.com
                                   bspecht@nka.com
                                   jschutz@nka.com

                                             49

   Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 49 of 50 PageID #: 49
                          ATTORNEYS FOR PLAINTIFFS




                                  50

Case 3:19-cv-00689 Document 1 Filed 08/08/19 Page 50 of 50 PageID #: 50
